I dissent. In my opinion there was ample evidence to justify the verdict of the *Page 573 
jury, in effect, that the ranch in Yakima county, traded to respondent, was worthless for farming purposes; besides which, the jury visited the ranch and made a thorough inspection. If the ranch was, as the jury found, wholly worthless for farming purposes, it was, of course, as any sensible man would see, worthless for a home. The farm and the home could not be separated. There was no contradiction of the evidence of respondent that the value of the house and two lots in Seattle were worth what she represented them to be.
Moreover, I cannot give assent to the instruction to the trial court on new trial to admit the evidence as to an appraisal made on behalf of a loan association some time in 1923, more than three years before the transaction in suit, to the effect that the ranch had been appraised by the loan company for the purpose of a mortgage loan at a valuation of $7,500. This evidence was not only remote and very inconclusive, it was wholly immaterial and incompetent for the purpose. As a matter of fact, the trial court stated that if the appraisers acting for the loan company were called as witnesses and qualified as experts the court would admit the testimony. An appraiser was then called and it was disclosed that the report of the appraisement did not describe the ranch property. The appraiser then stated that he did not know the description of the land, and did not know whether it was the land referred to or not, or whether the land appraised was irrigated or not. It was thus shown that his testimony was wholly worthless, and the court then rejected it.
In my opinion, the judgment should be affirmed. *Page 574